UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2653 Dreyfus Bond Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/10 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 30 Notes to Financial Statements 38 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Municipal Bond Fund, covering the six-month period from September 1, 2009, through February 28, 2010. Municipal markets began the reporting period in the midst of a broad-based rebound in security prices, supported in part by The American Recovery and Reinvestment Act of 2009.The Act has had a noticeable impact on the municipal bond market, helping to provide credit stability and aiding supply-and-demand dynamics. And as improving municipal bond market conditions and investor sentiment prevailed, high-yield securities profited the most during the recent fixed income market rally as investors sought higher yields to a greater extent than the price stability that higher-quality issuers offered. We recently have seen yield differences along the municipal bond markets maturity range widen, which may be an indication of investors anticipation of the next phase of the economic cycle. As for the municipal bond market outlook, we believe investors may choose to consider a more selective approach as select state and local municipalities plan for projected budget shortfalls. As always, your financial advisor can help you identify potential opportunities and recommend appropriate ways for you to align them with your current tax-managed needs, future goals and attitude toward risk. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation March 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2009, through February 28, 2010, as provided by James Welch and Daniel Marques, Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2010, Dreyfus Municipal Bond Fund produced a total return of 4.49%. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark, produced a total return of 4.13%. 2 Municipal bonds generally rallied over the reporting period amid robust demand for a limited supply of securities. The funds returns were higher than its benchmark, primarily due to strong security selections among corporate- and revenue-backed bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its net assets in municipal bonds that provide income exempt from federal income tax.The fund will invest at least 75% of its assets in municipal bonds rated A or better or the unrated equivalent as determined by Dreyfus. 3 The fund may invest up to 25% of its assets in municipal bonds rated below A or the unrated equivalent as determined by Dreyfus, including bonds rated below investment-grade quality (high yield or junk bonds).The dollar-weighted average maturity of the funds portfolio is not restricted, but normally exceeds 10 years. We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting.The portfolio managers select municipal bonds for the funds portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Municipal Bonds Rebounded with U.S. Economy The reporting period began in the wake of the deepest and most prolonged recession since the 1930s, in which plunging housing markets, rising unemployment and declining consumer confidence took a steep toll on economic activity. Although the U.S. economy returned to growth during the third and fourth quarters of 2009, the pace of economic improvement proved to be slower than historical averages. As had been the case since early 2009, the municipal bond rally during the reporting period was fueled by changing investor sentiment while government and monetary authorities aggressive remedial measures gained traction.The American Recovery and Reinvestment Act of 2009 helped revive economic activity,and massive purchases of mortgage- and asset-backed securities bolstered the credit markets. In addition, the municipal bond market was supported by favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly due to the federally subsidized Build America Bonds program, which shifted a substantial portion of new issuance to the taxable bond market. Meanwhile, demand for tax-exempt securities intensified as investors sought alternatives to low yielding money market funds. Despite evidence of economic improvement nationally, most states continued to struggle with budget shortfalls as tax revenues declined while demand for services intensified. In light of the sub-par economic recovery, the Federal Reserve Board (the Fed) left short-term interest rates unchanged throughout the reporting period in a historically low range between 0% and 0.25%. In this environment, yields of longer-term municipal bonds continued to trend downward.Performance was particularly strong among lower-rated municipal bonds that had been punished severely during the downturn. Security Selection Strategy Bolstered Fund Returns The fund benefited over the reporting period from its holdings of corporate-backed municipal bonds, including those issued on behalf of airlines, industrial development projects and the states settlements 4 of litigation with U.S. tobacco companies.We also found a number of opportunities meeting our investment criteria among bonds backed by revenues from airports, highways, water facilities and sewer facilities. Conversely, we maintained underweighted exposure to general obligation bonds issued by state governments. As valuations of lower-rated bonds expanded, we gradually upgraded the funds overall credit quality, reducing its holdings of BBB-rated bonds in favor of bonds rated A or better. Given steep yield differences along the markets maturity spectrum, the fund benefited from its focus on securities in the 25-year range, which gained value as they moved closer to final maturity. Supply-and-Demand Factors May Remain Favorable Although municipal bonds appeared to be fairly valued relative to U.S. Treasury securities as of the reporting periods end, we remain optimistic regarding their long-term prospects. Demand seems likely to remain robust as investors grow increasingly concerned regarding potential increases in state and federal income taxes. In addition, the Build America Bonds program may be extended beyond its current expiration date at the end of this year, which could keep the supply of new tax-exempt bonds relatively low. Of course, we are prepared to adjust our strategies as market conditions change. March 15, 2010 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 The fund may continue to own investment-grade bonds (at the time of purchase), which are subsequently downgraded to below investment grade. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Bond Fund from September 1, 2009 to February 28, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2010 Expenses paid per $1,000  $3.75 Ending value (after expenses) $1,044.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2010 Expenses paid per $1,000  $3.71 Ending value (after expenses) $1,021.12  Expenses are equal to the funds annualized expense ratio of .74%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.3% Rate (%) Date Amount ($) Value ($) Alabama.9% Courtland Industrial Development Board, EIR (International Paper Company Project) 6.25 8/1/25 3,500,000 3,513,685 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 12,939,450 Alaska1.1% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 6,689,087 Alaska International Airports System, Revenue (Insured; AMBAC) (Prerefunded) 5.75 10/1/12 4,500,000 a 5,057,145 Anchorage, Electric Utility Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 12/1/15 6,135,000 7,437,399 Arizona3.2% Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 5.85 3/1/28 7,750,000 7,749,690 Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 5.88 3/1/33 27,570,000 27,569,724 Arizona Health Facilities Authority, Revenue (Banner Health) 6.00 1/1/30 11,000,000 11,305,360 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 10,244,340 California18.0% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/27 10,000,000 10,763,200 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California, Economic Recovery Bonds 5.00 7/1/20 11,000,000 12,143,670 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,681,125 California, GO (Various Purpose) 5.75 4/1/31 18,325,000 18,819,958 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 16,240,050 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 14,518,700 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Kern County Tobacco Funding Corporation) 6.25 6/1/37 6,100,000 5,219,038 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 6,797,840 California Department of Water Resources, Power Supply Revenue (Prerefunded) 5.13 5/1/12 20,500,000 a 22,690,630 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/16 6,330,000 6,834,248 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 17,350,000 18,769,056 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.50 12/1/11 60,000 a 65,303 California Educational Facilities Authority, Revenue (University of Southern California) 4.50 10/1/33 10,825,000 10,460,847 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 12,000,000 12,798,240 California Public Works Board, LR (Department of Mental Health) (Coalinga State Hospital) 5.13 6/1/29 5,000,000 4,627,450 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.38 12/1/37 10,325,000 7,992,995 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/42 60,655,000 b 7,146,979 Chula Vista, IDR (San Diego Gas and Electric Company) 5.50 12/1/21 11,725,000 12,254,032 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 5,000,000 5,499,850 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/29 15,000,000 b 12,904,500 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/13 28,495,000 a 32,448,966 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 29,435,000 27,167,033 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 6,790,000 5,234,275 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 10,000,000 6,724,400 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 2,415,000 1,780,749 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 10,996,052 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,618,900 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 7,528,360 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/28 10,000,000 10,638,600 San Mateo County Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/25 10,000,000 b 4,259,100 Colorado.4% University of Colorado Hospital Authority, Revenue 5.00 11/15/37 8,100,000 7,771,140 Delaware.4% Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/26 6,245,000 6,941,317 District of Columbia.4% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 184,975,000 b 7,186,279 Florida5.1% Florida Department of Environmental Protection, Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/13 10,270,000 10,525,415 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.10 7/1/31 4,230,000 4,236,049 Florida State Board of Education, Public Education Capital Outlay Bonds 5.50 6/1/16 7,000,000 7,491,820 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 5,735,000 5,747,388 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 5.25 11/15/16 265,000 a 315,586 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,066,250 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 c 5,007,900 Miami-Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/26 5,000,000 5,224,600 Orange County, Tourist Development Tax Revenue (Insured; AMBAC) 5.00 10/1/24 10,110,000 10,575,970 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Prerefunded) 6.00 12/1/12 2,090,000 a 2,374,616 Orlando Utilities Commission, Water and Electric Revenue 6.75 10/1/17 15,875,000 19,048,571 Tampa, Utility Tax and Special Revenue (Insured; AMBAC) 5.75 10/1/13 9,100,000 10,397,023 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 5,976,900 Georgia3.3% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 10,000,000 10,743,300 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 5,500,000 5,706,690 Atlanta Development Authority, Student Housing Revenue (ADA/CAU Partners, Inc. Project at Clark Atlanta University) (Insured; ACA) 6.25 7/1/14 3,810,000 3,584,600 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) 5.75 1/1/29 3,600,000 3,360,456 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 8,590,000 10,384,709 Fulton County Facilities Corporation, COP (Fulton County Public Purpose Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 11,630,000 a 12,161,607 Milledgeville and Baldwin County Development Authority, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) (Prerefunded) 5.63 9/1/14 5,100,000 a 6,095,673 Private Colleges and Universities Authority, Revenue (Mercer University Project) (Prerefunded) 5.75 10/1/11 6,000,000 a 6,614,880 Idaho.9% Idaho Housing Agency, MFHR 6.70 7/1/24 7,650,000 7,659,486 Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 7,629,575 Illinois4.7% Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 15,000,000 16,064,250 Chicago OHare International Airport, General Airport Third Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/23 21,370,000 22,555,394 Illinois, GO 5.00 1/1/25 5,000,000 c 5,237,350 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,646,370 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Prerefunded) 5.50 8/15/14 22,310,000 a 26,246,823 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) (Prerefunded) 6.13 11/15/10 10,000,000 a 10,416,000 Kansas1.1% Wichita, Hospital Facilities Improvement Revenue (Christi Health System) 5.50 11/15/26 7,000,000 7,119,420 Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.60 9/1/23 12,010,000 13,402,920 Kentucky.5% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,474,541 Louisiana.8% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,057,320 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 6,885,515 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,181,550 Maryland.7% Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 6.00 7/1/39 10,000,000 10,008,800 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,556,150 Massachusetts1.7% Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/24 12,000,000 13,474,200 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 6,250,000 6,029,688 Massachusetts Municipal Wholesale Electric Company, Power Supply System Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/13 10,000,000 10,627,200 Michigan1.4% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 8,000,000 9,388,240 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 7,500,000 6,375,075 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 4,978,900 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 5,605,000 4,969,225 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 4,050,000 4,241,120 Missouri.9% Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 10,000,000 11,372,700 Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Airport Development Program) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.63 7/1/11 5,000,000 a 5,343,250 Nebraska2.4% Omaha Public Power District, Electric Revenue 5.50 2/1/14 37,300,000 42,210,545 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nevada1.1% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 5,000,000 5,188,750 Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 3,000,000 2,792,010 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 12,000,000 11,953,680 New Hampshire.9% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 6.00 5/1/21 15,500,000 15,742,730 New Jersey8.0% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 9,505,000 9,211,010 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 11,120,000 11,010,579 New Jersey Economic Development Authority, PCR (Public Service Electric and Gas Company Project) (Insured; National Public Finance Guarantee Corp.) 6.40 5/1/32 39,140,000 39,171,312 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 10,000,000 10,593,400 New Jersey Transit Corporation, Federal Transit Administration Grants, COP (Master Lease Agreement) (Insured; AMBAC) (Prerefunded) 5.75 9/15/10 11,500,000 a 11,856,845 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/18 7,750,000 9,039,135 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/20 12,645,000 14,767,843 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/27 14,750,000 15,347,965 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 5,235,000 4,978,171 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 3,000,000 a 3,548,790 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 12,065,000 a 14,364,348 New Mexico.5% New Mexico Finance Authority, State Transportation Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/20 8,000,000 8,876,000 New Mexico Mortgage Financing Authority, Mortgage-Backed Securities Revenue (Collateralized: FNMA and GNMA) 6.80 1/1/26 645,000 677,624 New York10.9% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 25,000,000 d,e 27,000,875 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 10,164,420 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 12/1/12 10,000,000 11,299,200 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 12/1/13 25,860,000 30,114,229 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 17,025,000 20,119,464 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 8,250,000 8,447,918 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/19 5,000,000 5,449,400 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 5.25 6/1/27 10,000,000 9,711,900 New York City, GO 5.75 3/1/18 7,800,000 8,697,936 New York City, GO 5.25 8/15/24 18,500,000 19,765,400 New York City, GO (Prerefunded) 5.75 3/1/13 5,505,000 a 6,316,437 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.50 8/1/16 5,060,000 5,042,290 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 8,950,000 9,064,918 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) 7.50 7/1/10 1,010,000 1,033,654 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 11,362,000 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 5,000,000 4,744,550 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,500,000 5,891,145 North Carolina.8% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 12,000,000 12,450,960 North Carolina Housing Finance Agency, Single Family Revenue 6.50 9/1/26 975,000 990,746 Oregon.3% Oregon Department of Administrative Services, Lottery Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 5,000,000 5,423,400 Pennsylvania.8% Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 14,250,000 14,745,473 South Carolina1.1% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 15,000,000 15,908,700 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) (Prerefunded) 5.88 12/1/12 4,000,000 a 4,592,640 Tennessee1.9% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/36 10,525,000 10,309,132 Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.00 2/1/25 10,000,000 9,712,900 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee (continued) Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.00 2/1/27 14,485,000 13,893,288 Texas10.6% Austin, Water and Wastewater System Revenue 5.00 11/15/27 10,000,000 10,840,100 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 7,000,000 e 4,756,220 Brazos River Authority, PCR (TXU Energy Company LLC Project) 6.75 10/1/38 5,790,000 3,284,493 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/14 15,070,000 16,008,107 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 10,000,000 10,541,900 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 5,865,000 5,866,173 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Childrens Hospital Project) 5.25 10/1/29 4,000,000 4,177,600 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 7,000,000 7,883,470 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal E Project) 7.00 7/1/29 2,750,000 2,681,498 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/21 18,075,000 19,445,085 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Houston Area Water Corporation, City of Houston Contract Revenue (Northeast Water Purification Plant Project) (Insured; FGIC) (Prerefunded) 5.25 3/1/12 2,470,000 a 2,688,373 Lewisville Independent School District, Unlimited Tax School Building Bonds 5.00 8/15/28 10,000,000 10,774,700 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 15,000,000 16,104,150 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 10,000,000 10,175,900 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/38 4,900,000 5,121,774 San Antonio, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 5/15/20 2,400,000 2,629,296 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 9,470,000 11,070,335 Texas Transportation Commission, GO Mobility Fund Bonds 5.00 4/1/37 8,845,000 9,173,326 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/26 20,000,000 21,772,000 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 12,000,000 12,167,520 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.50 8/15/39 2,500,000 2,520,575 Utah.6% Intermountain Power Agency, Subordinated Power Supply Revenue 5.25 7/1/22 11,000,000 11,582,230 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia2.4% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,751,835 Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/15 10,000,000 a 11,229,200 Upper Occoquan Sewage Authority, Regional Sewerage System Revenue (Insured; National Public Finance Guarantee Corp.) 5.15 7/1/20 5,210,000 6,120,812 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,432,655 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 13,750,000 15,037,688 Washington5.0% Bellevue, Limited Tax GO (New City Building) (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/39 10,520,000 11,258,399 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 10,060,000 10,980,591 FYI Properties, LR (State of Washington Department of Information Services Project) 5.50 6/1/34 7,000,000 7,459,480 King County, Sewer Revenue 5.25 1/1/42 15,000,000 15,829,500 Seattle, Municipal Light and Power Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/13 11,585,000 12,133,781 Seattle, Municipal Light and Power Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 3/1/16 15,400,000 16,121,490 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Washington, GO (Various Purpose) 5.00 2/1/28 15,000,000 16,276,650 West Virginia.9% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 9,500,000 9,137,860 West Virginia, Infrastructure GO (Insured; FGIC) (Prerefunded) 6.50 11/1/16 2,600,000 a 3,358,134 West Virginia State Building Commission, Subordinate LR (West Virginia Regional Jail and Correctional Facility Authority) (Insured; AMBAC) 5.38 7/1/21 2,505,000 2,798,386 Wisconsin2.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 25,000,000 a 28,365,750 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.63 2/15/29 9,725,000 9,585,446 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 4,964,550 U.S. Related3.0% Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 10,000,000 10,294,500 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,000,000 10,126,000 Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds (Prerefunded) 5.50 10/1/10 7,000,000 a 7,293,650 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/36 23,400,000 b 3,696,498 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,005,500 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/42 Total Long-Term Municipal Investments (cost $1,719,095,164) Short-Term Municipal Investments.4% California.2% Irvine Ranch Water District, GO Notes (Improvement District Numbers 105, 112, 113, 121, 130, 140, 161, 182, 184, 186, 188, 212, 213, 221, 230, 240, 250, 261, 282, 284, 286 and 288) (LOC; Bank of America) 3/1/10 f Massachusetts.2% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 3/1/10 f Total Short-Term Municipal Investments (cost $6,460,000) Total Investments (cost $1,725,555,164) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Collateral for floating rate borrowings. e Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, these securities had a total market value of $31,757,095 or 1.8% of net assets. f Variable rate demand noterate shown is the interest rate in effect at February 28, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 24 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 37.9 AA Aa AA 26.3 A A A 18.2 BBB Baa BBB 11.2 BB Ba BB 2.0 B B B 1.2 CCC Caa CCC .2 F1 MIG1/P1 SP1/A1 .4 Not Rated g Not Rated g Not Rated g 2.6  Based on total investments. g Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES February 28, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 1,725,555,164 1,782,621,824 Cash 992,984 Interest receivable 23,677,236 Receivable for investment securities sold 5,406,600 Receivable for shares of Common Stock subscribed 90,723 Prepaid expenses 40,602 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 938,399 Payable for floating rate notes issuedNote 4 12,500,000 Payable for investment securities purchased 10,141,200 Payable for shares of Common Stock redeemed 820,000 Interest and expense payable related to floating rate notes issuedNote 4 42,805 Interest payableNote 2 61 Accrued expenses 140,142 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,893,768,057 Accumulated undistributed investment incomenet 613,117 Accumulated net realized gain (loss) on investments (163,200,472) Accumulated net unrealized appreciation (depreciation) on investments 57,066,660 Net Assets ($) Shares Outstanding (600 million shares of $.001 par value Common Stock authorized) 158,705,173 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Six Months Ended February 28, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 5,312,196 Shareholder servicing costsNote 3(b) 953,882 Directors fees and expensesNote 3(c) 68,058 Interest and expense related to floating rate notes issuedNote 4 53,631 Custodian feesNote 3(b) 51,964 Professional fees 39,753 Prospectus and shareholders reports 22,150 Registration fees 21,331 Loan commitment feesNote 2 8,800 Interest expenseNote 2 322 Miscellaneous 30,713 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (25,981) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 844,617 Net unrealized appreciation (depreciation) on investments 39,445,699 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2010 Year Ended (Unaudited) August 31, 2009 Operations ($): Investment incomenet 39,072,018 83,003,390 Net realized gain (loss) on investments 844,617 (48,431,993) Net unrealized appreciation (depreciation) on investments 39,445,699 16,308,513 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($): Net proceeds from shares sold 45,089,729 57,914,951 Dividends reinvested 26,518,033 56,866,664 Cost of shares redeemed (81,254,460) (169,264,926) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,756,990,627 1,843,865,322 End of Period Undistributed investment incomenet 613,117  Capital Share Transactions (Shares): Shares sold 4,019,179 5,467,459 Shares issued for dividends reinvested 2,361,271 5,404,734 Shares redeemed (7,245,729) (16,110,167) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.01 11.19 11.50 11.86 12.01 11.84 Investment Operations: Investment incomenet a .25 .52 .52 .51 .51 .52 Net realized and unrealized gain (loss) on investments .25 (.18) (.31) (.36) (.15) .17 Total from Investment Operations .50 .34 .21 .15 .36 .69 Distributions: Dividends from investment incomenet (.24) (.52) (.52) (.51) (.51) (.52) Net asset value, end of period 11.27 11.01 11.19 11.50 11.86 12.01 Total Return (%) 4.49 3.44 1.74 1.21 3.14 5.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .74 .76 .80 .89 .86 .81 Ratio of net expenses to average net assets .74 b .76 b .80 b .89 b .86 b .77 Ratio of interest and expense related to floating rate notes issued to average net assets .00 c .03 .08 .16 .14 .09 Ratio of net investment income to average net assets 4.41 4.91 4.56 4.31 4.35 4.36 Portfolio Turnover Rate 9.82 23.28 37.04 40.26 36.31 29.74 Net Assets, end of period ($ x 1,000) 1,788,247 1,756,991 1,843,865 1,957,630 1,984,322 2,085,236 a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. c Amount represents less than .01%. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Municipal Bond Fund (the fund) is the sole series comprising Dreyfus Bond Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to provide investors with as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares which are sold to the public without a sales charge. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such 30 securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  1,782,621,824  In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases,sales,issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed delivery basis may be settled a month or more after the trade date. 32 The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended August 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $115,881,048 available to be applied against future net securities profits, if any, realized subsequent to August 31, 2009. If not applied, $11,793,725 of the car- The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) ryover expires in fiscal 2010, $34,182,166 expires in fiscal 2011, $49,698,815 expires in fiscal 2012, $6,826,077 expires in fiscal 2016 and $13,380,265 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2009 was as follows: tax exempt income $83,270,626 and ordinary income $668. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended February 28, 2010 was approximately $46,400, with a related weighted average annualized interest rate of 1.40%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder 34 inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended February 28, 2010, the fund was charged $465,403 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended February 28, 2010, the fund was charged $252,130 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended February 28, 2010, the fund was charged $25,981 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended February 28, 2010, the fund was charged $51,964 pursuant to the custody agreement. During the period ended February 28, 2010, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $820,990, custodian fees $25,285, chief compliance officer fees $6,124 and transfer agency per account fees $86,000. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2010, amounted to $171,712,108 and $179,276,259, respectively. The fund is permitted to purchase or sell securities from or to certain related affiliated funds under specified conditions outlined in procedures adopted by the Board of Directors of the Company.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Director and/or common Officers, complies with Rule 17a-7 of the Act. During the period ended February 28, 2010, the fund engaged in purchases that amounted to $1,847,643 and sales that amounted to $0 of securities pursuant to the Rule 17a-7 of the Act. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2010.These disclosures did not impact the notes to the financial statements. Inverse Floater Securities: The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. 36 One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended February 28, 2010, was approximately $12,500,000, with a related weighted average annualized interest rate of .87%. At February 28, 2010, accumulated net unrealized appreciation on investments was $57,066,660, consisting of $100,275,460 gross unrealized appreciation and $43,208,800 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a Meeting of the funds Board of Directors held on November 9-10, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement,pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus complex, and representatives of the Manager confirmed that there had been no material changes in the information. The Board also discussed the nature, extent, and quality of the services provided to the fund pursuant to the funds Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships that the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the diversity of distribution of the fund as well as among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each of the funds distribution channels. The Board also reviewed the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting, and compliance infrastructure. Comparative Analysis of the Funds Management Fee and Expense Ratio and Performance. The Board members reviewed reports prepared by Lipper, Inc., an independent provider of investment company data, which included information comparing the funds management fee and expense 38 ratio with a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe) that were selected by Lipper. Included in the funds reports were comparisons of contractual and actual management fee rates and total operating expenses. The Board members also reviewed the reports prepared by Lipper that presented the funds performance for various periods ended September 30, 2009, as well as comparisons of total return performance for various periods ended September 30, 2009 and yield performance for one-year periods ended September 30th for the fund to the same group of funds as the Expense Group (the Performance Group) and to a group of funds that was broader than the Expense Universe (the Performance Universe) that also were selected by Lipper.The Manager previously had furnished the Board with a description of the methodology Lipper used to select the funds Expense Group and Expense Universe, and Performance Group and Performance Universe. The Manager also provided a comparison of the funds total return to the funds Lipper category average return for the past 10 calendar years. The Board reviewed the results of the Expense Group and Expense Universe comparisons that were prepared based on financial statements currently available to Lipper as of September 30, 2009. The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was higher than the Expense Group median and that the funds actual management fee was higher than the Expense Group and Expense Universe medians.The Board also noted that the funds total expense ratio approximated the Expense Group median and was lower than the Expense Universe median. With respect to the funds performance, the Board noted that the fund achieved fourth quartile total return rankings (the first quartile being the highest ranking group) in the Performance Group, and second or third quartile total return rankings in the Performance Universe, for each reported time period up to 10 years.The Board received a pre- The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) sentation from the funds co-primary portfolio managers regarding the main factors that contributed to the funds performance over the past year. During this discussion, it was noted from materials separately provided to the Board members that the fund achieved second quartile total return rankings for the 3-month and year-to-date periods ended September 30, 2009. On a yield performance basis, the Board noted that the funds 1-year yield performance for the past 10 annual periods was variously higher and lower than the Performance Group median for each annual period, and higher than the Performance Universe median for each annual period. The Board noted the managers investment decision-making process and strategy over the past year, as well as the co-managers experience and long-term track record in managing municipal bond funds. The Board also noted the funds better relative total return results in its Performance Universe and that the funds total return was higher than its Lipper category average return for 5 of the past 10 calendar years (lower in the other 5 years).The Board also noted the funds generally strong yield performance results. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates that were reported in the same Lipper category as the fund (the Similar Funds), and explained the nature of the Similar Funds and the differences, from the Managers perspective, in providing services to the Similar Funds as compared to the fund.The Managers representatives also reviewed the costs associated with distribution through intermediaries.The Board analyzed the differences in fees paid to the Manager and discussed the relationship of the management fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee. The Managers representatives noted 40 that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager for the fund and the method used to determine such expenses and profit. The Board considered information, previously provided and discussed, prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also had been informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including the change in the funds asset size from the prior year, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund share-holders.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund and noted that there were no soft dollar arrangements in effect with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent, and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was noted that the The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the funds was reasonable given the generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above,the Board reached the following conclusions and determinations. The Board concluded that the nature, extent, and quality of the services provided by the Manager are adequate and appropriate. The Board noted the funds generally strong yield performance and more competitive total return performance within the Performance Universe, recent short-term total return results, the co-portfolio managers presentation regarding current investment strategy and recent performance, and the co-managers overall experience and expertise in managing municipal bond funds. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 42 The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement for a shorter six-month period, through May 31, 2010, was in the best interests of the fund and its shareholders, noting that the six-month re-approval period offered the Board the opportunity to further assess the funds current portfolio strategy and the impact on relative total return performance. The Fund 43 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: April 22, 2010 By: /s/ James Windels James Windels, Treasurer Date: April 22, 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
